Exhibit 10.05

Grant No.                     

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. has approved a grant to you (the
“Participant” named below) of [            ] Restricted Stock Units (“RSUs”)
pursuant to the VeriSign, Inc. 2006 Equity Incentive Plan (the “Plan”), as
described below. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.

 

Participant:   

 

   Number of RSUs:   

 

   Date of Grant:   

 

   Expiration Date:    The date on which settlement of all RSUs granted
hereunder occurs, with earlier expiration upon the Termination Date.
Vesting Schedule:    The RSUs will vest as follows:   

(a). 25% on the latest to occur of (i) the first quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act).

(b). 25% on the latest to occur of (i) the second quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act).

(c). 25% on the latest to occur of (i) the third quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act).



--------------------------------------------------------------------------------

(d). 25% on the latest to occur of (i) the one-year anniversary of the Date of
Grant; (ii) the date next following the Date of Grant on which such Shares may
be issued from the Plan in compliance with the requirements for use of the Form
S-8 Registration Statement pursuant to which the Plan and such Shares have been
registered with the SEC; and (iii) the date next following the Date of Grant on
which the Company’s common stock is listed on a “national securities exchange”
(as defined in Sec. 6 of the Exchange Act).

1. Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months or such other period
of time as is then required to avoid such taxes). Settlement of vested RSUs
shall be in Shares or cash (or some combination thereof), as determined by the
Committee in its discretion at the time of payment. The Participant shall pay to
the Company the aggregate par value of the Shares issued prior to their issuance
(par value being $0.001 per Share) with such payment deemed to have been made
for each Share, by Participant's services from the Date of Grant to the first
applicable vesting date. Participant agrees that, if necessary due to applicable
law, Participant shall pay to the Company each affected Share’s par value by
making appropriate payroll deductions from funds due the Participant.
Notwithstanding the issuance of Shares in settlement of the RSUs or the delivery
of one or more stock certificates for such Shares, the Shares shall be subject
to applicable restrictions on transfer or sale pursuant to any policy adopted by
the Company, now or hereafter existing, that imposes stock ownership
requirements, stock retention requirements or stock sale restrictions on the
Participant. To enforce any restrictions or requirements on the Participant’s
Shares, the Committee may require the Participant to deposit all certificates,
together with stock powers or other instruments of transfer approved by the
Committee appropriately endorsed in blank, with the Company or an agent
designated by the Company to hold in escrow until such restrictions or
requirements have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions or requirements to be placed on the
certificates.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

3. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

4. No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant’s continuous service with the Company or any of
its affiliates shall terminate for any reason (except as otherwise provided in
the Plan or herein), be forfeited to the Company forthwith, and all the rights
of the Participant to such RSUs shall immediately terminate.



--------------------------------------------------------------------------------

5. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

6. Acknowledgement. By their signatures below, the Company and the Participant
agree that the RSUs are granted under and governed by this Restricted Stock Unit
Agreement and by the provisions of the Plan (incorporated herein by reference).
The Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that the Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan. In
the event that upon the 30th day after the Date of Grant, the Participant has
not refused the RSUs by notice to the Company pursuant to Section 11 hereof, the
Participant shall be deemed to have accepted the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan.

7. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, Participant shall pay the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement in accordance with rules and procedures established
by the Committee. The Committee may require, in its discretion, that some
portion of vested Shares be retained by (or returned to) the Company to satisfy
such withholding requirements. In the absence of such arrangements Participant
hereby authorizes the Company to withhold the required minimum amount from
Participant’s other sources of compensation from the Company or any Parent or
Subsidiary.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Common Stock may be listed or quoted at the time of such issuance or
transfer.

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.



--------------------------------------------------------------------------------

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at such address as Participant may designate in writing from time to time to the
Company. All notices shall be deemed effectively given upon personal delivery,
(i) three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested), (ii) one (1) business day after its
deposit with any return receipt express courier (prepaid), or (iii) one
(1) business day after transmission by fax or telecopier.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

13. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

14. Entire Agreement; Modification. The Plan and this Restricted Stock Unit
Agreement for these RSUs constitute the entire agreement and understanding of
the parties with respect to the subject matter herein and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to the specific subject matter hereof. This Restricted Stock
Unit Agreement may be amended only by a written instrument executed by an
authorized representative of the Company and effectively given to the
Participant pursuant to the methods of delivery set forth in Section 11 above.
Any such amendment shall be deemed effective thirty (30) calendar days after the
date on which it is effectively given to the Participant as described in
Section 11 above, provided the Participant does not provide the Company with a
written notice within that thirty (30) day period rejecting the amendment.

Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to: Stock Administration, Attn: Linda
Hart, VeriSign, Inc., 487 East Middlefield Road, Mountain View, CA 94043.



--------------------------------------------------------------------------------

VERISIGN, INC.       PARTICIPANT By:  

 

     

 

        (Signature)

 

     

 

(Please print name)       (Please print name)

 

      (Please print title)      